BRICKELL, C. J.
The revenue law of 1868 provided special remedies for the collection of taxes from delinquent or insolvent tax-payers; and among others, a proceeding in the nature of a garnishment, against debtors to, or persons supposed to have in their possession property or effects belonging to such tax-payers. Jurisdiction of this proceeding was limited to justices of the peace; for what reason, or whether from mere inadvertence, it is not our province to inquire. We are without power to extend the jurisdiction to other tribunals, though the remedy before the justice may be inadequate, and though the taxes may exceed in amount the jurisdiction of the justice, as defined by the constitution. The defect in the statute has now been corrected; and justices have jurisdiction of the proceeding, when the amount of the tax does not exceed one hundred dollars; and if it exceeds that amount, the City or Circuit Court has jurisdiction. — Code of 1876, § 416.
The Circuit Court did not err in quashing the garnishment, and the judgment must be affirmed,